t c summary opinion united_states tax_court randall b and kay f ollett petitioners v commissioner of internal revenue respondent docket no 7096-03s filed date randall b and kay f ollett pro sese jason w anderson for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes in the amount of dollar_figure for and dollar_figure for the issue for decision is whether petitioners engaged in their amway quixtar activity during and with the objective of making a profit within the meaning of sec_183 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when they filed their petition petitioners resided in st charles illinois petitioners filed joint federal_income_tax returns for and at all relevant times petitioner randall ollett petitioner was employed as a computer data security manager by the american medical association in chicago illinois he typically worked at this employment between and hours each week and spent an additional to hours each week commuting to and from work petitioner kay ollett mrs ollett worked approximately hours each week as a preschool teacher at evangelical covenant church petitioners reported combined wages of dollar_figure in and dollar_figure in petitioner graduated from princeton university with a bachelor of science degree in electrical engineering and he has a master’s degree in business administration from lamar university in beaumont texas now part of the university of texas in date petitioners began to operate an amway distributorship under the name of ollett enterprises amway is a supplier of household and personal_use products sold by direct marketing petitioners were recruited into amway by their so- called upline sponsors david and carole marzke in the amway pyramidal sales structure petitioners and the marzkes are ultimately members of the large network established by bill florence the florence organization neither of the petitioners had any sales experience prior to joining amway petitioners did not write a business plan or establish a budget and did not consult with any business advisers other than their amway uplines concerning techniques for making their distributorship profitable around late or early amway changed its name to alticor inc and petitioners became an independent business owner ibo of quixtar a wholly owned subsidiary of alticor amway’s restructuring had no significant impact on the federal upline and downline refer to a distributor’s position within the amway network distributors are generally recruited into amway by a sponsoring distributor the sponsoring distributor is considered the upline distributor and his recruits are downline as downline distributors recruit additional distributors those recruits also become members of the original sponsor’s downline network tax consequences of petitioners’ activity for simplicity and consistency we generally refer to petitioners as an amway distributorship rather than as a quixtar ibo an amway distributor earns income by selling products and recruiting new downline distributors under amway’s compensation system a distributor earns a performance bonus based not only on the sales volume generated by the distributor himself but also on the sales volume generated by the distributor’s downline network generally distributors earning large performance bonuses have developed a large and broad network of downline distributors petitioners focused their efforts upon building their downline network rather than developing a customer base and according to petitioners the primary change that resulted from amway’s restructuring was that quixtar expanded the range of items available for sale to customers to include many commonly used household and personal products not manufactured by amway and its internet-based sales system eliminated the need for petitioners and other distributors to warehouse products petitioners’ compensation did not change as they received credit for any products ordered online through their distributor number just as they previously had received credit for items ordered through them or their downline distributors to calculate the performance bonus amway uses a performance bonus schedule based upon a distributor’s business value bv and point value pv bv is a dollar amount assigned to each product bv is used for the calculation of monthly and annual bonuses pv is a unit amount assigned to each product pv determines the distributor’s performance bonus bracket if the pv is high because of high unit sales by the distributor and his downlines that distributor will receive a correspondingly high performance bonus in the form of a high percentage of his bv selling products petitioners spent approximately to hours weekly prospecting contacting and showing the plan and attending local meetings in petitioners had approximately downline distributors petitioners believed the key to succeeding in amway was to meet people and get them into this business and that the profit comes when you have enough people when you’ve registered enough people mrs ollett testified that she would prepare sample baskets and regularly spoke with customers and prospects about ordering amway products but petitioners admit that approximately percent of their sales were from products purchased by them for their own personal_use the olletts purchased most of their ordinary household products through their distributorship including soap shampoo deodorant dish-washing liquid detergent facial products food items such as health food bars and energy drinks a water treatment system and clothing such as men’s socks slacks and sport shirts between and petitioners reported the following losses from their amway distributorship on schedule c profit or as mrs ollett put it i’m not going to give wal-mart -- make ms wal-mart wealthy when i can buy it from myself it’s my store i wouldn’t buy it from anywhere else loss from business year total gross_income total expenses dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number net losses dollar_figure big_number big_number big_number big_number big_number the parties also stipulated that petitioners reported continuing losses from their amway distributorship on their tax returns for and for the years in issue petitioners’ expenses from their amway activity were as follows expenses advertising car and truck expenses depreciation expenses office expenses supplies travel meals entertainment utilities other expenses dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number books and training aids professional membership total big_number big_number big_number a substantial portion of petitioners’ amway expenses was incurred in their traveling to various locations throughout the country to attend meetings and seminars hosted by the florence organization petitioner generally described these meetings as training functions that petitioners attended to learn techniques for building a successful network from instruction by his upline distributors since mrs ollett does not like to fly petitioners purchased a used cadillac deville in for about dollar_figure and drove to these functions petitioners generally deducted car expenses hotel and meal expenses and the cost of tickets to attend the events the attendees at these conferences fluctuated but generally included many of the same people in petitioners attended the following seminars and conferences sponsored by the florence organization dream weekend in birmingham alabama from date to date florence spring leadership conference in chattanooga tennessee from march weekend of the diamonds in charlotte north carolina from may florence family reunion in tampa city florida from july a training on cosmetics sponsored by florence enterprises from july to august in columbia south carolina a free enterprise celebration in st louis missouri from september and florence fall leadership conference in knoxville tennessee from november in addition petitioners claimed travel-related expenses in for several out-of-town trips purportedly made to show the plan to prospective recruits but which had significant personal motivations petitioners did not recruit any downlines during any of these out-of-town trips petitioners continued their allegedly business-related travel in during they traveled to atlanta georgia from january knoxville tennessee from march greensboro north carolina from may a renaissance hotel at an unspecified location from june through july columbia south carolina from july and atlanta from november in addition to the travel-related expenses petitioners also had expenses of dollar_figure in and dollar_figure in for professional books and other materials that were part of amway’s training program these books were recommended by petitioners’ upline network and may be described as general self-motivation books petitioners also purchased various audio tapes that included stories told by other amway distributors of how they built successful networks as noted above petitioners’ revenue from the amway activity for the years in issue was minimal and even that amount was attributable in part to petitioners’ purchases of household goods for their own personal_use when asked about how they intended to turn their losses into profits mr ollett responded the only way i can solve it is to talk to more people and there in essence is the challenge that i have which is finding those people discussion in general a taxpayer bears the burden of proving his entitlement to a business_expense deduction rule a 290_us_111 burrus v commissioner tcmemo_2003_285 sec_7491 provides that the burden_of_proof shifts to respondent under certain specified conditions petitioners have not established that the burden_of_proof has shifted and in any event the resolution of this case does not depend upon the burden_of_proof the deductibility of a taxpayer’s expenses attributable to an income-producing activity depends upon whether that activity was engaged in for profit see sec_162 sec_183 sec_212 sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_212 provides a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_183 specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b for a taxpayer’s expenses in an activity to be deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 the taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir lopez v commissioner tcmemo_2003_142 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be resolved from all the relevant facts and circumstances keanini v commissioner supra pincite lopez v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s statement of intent keanini v commissioner supra pincite dreicer v commissioner supra pincite sec_1_183-2 income_tax regs as stated earlier the taxpayer bears the burden of establishing the requisite profit objective rule a keanini v commissioner supra pincite lopez v commissioner supra regulations promulgated under sec_183 provide the following nonexclusive list of factors which normally should be considered in determining whether an activity was engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole that is determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs after careful consideration of all facts and circumstances presented in this case we conclude that petitioners did not have an actual and honest objective of making a profit from their amway distributorship petitioners did not have any sales experience prior to becoming amway distributors petitioners relied exclusively on their upline distributors who stood to benefit from petitioners’ participation for advice and training they did not seek independent business advice at the beginning of their amway activity to assess their potential for success and they did not seek independent business advice for turning around years of operating losses petitioners’ failure to seek independent business advice strongly suggests that petitioners did not carry on the amway distributorship in a businesslike manner petitioners did not write a business plan and although they kept track of expenses they never established a budget petitioner testified not only that they did not set up a budget but that by they had decided they were going to spend whatever it took to go to those meetings petitioners did keep receipts and detailed records but apparently more for substantiation purposes than as a tool for analyzing and improving their business see lopez v commissioner supra hart v commissioner tcmemo_1995_55 petitioners’ amway activity resulted in a substantial and sustained pattern of losses between and the activity produced very little income and most of petitioners’ sales were for their own use yet petitioners continued to incur significant expenses largely for automobile costs and other travel-related expenses for attending out-of-town seminars losses_incurred in the initial stages of a business may be expected but losses that continue without explanation beyond that period typically required for an activity to become profitable may indicate the lack of a profit objective see golanty v commissioner supra pincite nissley v commissioner tcmemo_2000_178 seemingly petitioners’ only plan to reverse the years of losses always was based on the premise that their people and sales skills would improve and that they would be able to persuade other downline distributors to join their network petitioners maintained their respective employments during the years in issue petitioners worked approximately to hours per week at their respective jobs and spent only to hours per week on amway from their employment petitioners reported wages of dollar_figure in and dollar_figure in petitioners were able to use the losses from their amway activity to offset income earned from their employment we believe petitioners received enjoyment from the amway activity and we cannot overlook the personal and social aspects of their trips for which they claimed significant travel_expenses they regularly used amway activities as a device to deduct personal expenses as business_expenses for example on two occasions around march and date petitioners drove to champaign illinois where their daughter was attending the university of illinois on the august trip petitioner drove his daughter to school for the start of the fall semester he explained the fact that i was going to use my business car to transport personal effects down there meant i made sure that i would have somebody to show the plan to during the thanksgiving holiday from november petitioners drove to chattanooga tennessee where petitioner’s parents live again petitioner stated because i used my business car i made sure that i prospected and tried to--made contacts with people in chattanooga petitioners did not recruit any downline distributors on these trips and there is no evidence that they sold any amway products on these trips they simply made a few perfunctory calls on unresponsive individuals and claimed deductions for the personal trip at the amway conferences petitioners repeatedly met with many of the same people from the florence organization and many of those trips occurred during holiday weekends such as the new year and the fourth of july petitioners testified that the purpose of the amway conferences was training but they did not explain why they felt it was necessary to attend so many training seminars during their third and fourth years into their amway activity petitioners repeatedly used their amway activity as an attempt to mask obviously personal expenses as deductible business_expenses in effect they attempted to live a deductible lifestyle the conferences at times of the year associated with vacation and recreation are consistent with this same mindset most importantly petitioners reported no significant revenue from their amway activity and no reason for them to believe they ever were going to have significant revenue from this activity petitioner testified that he joined amway with a profit_motive and he may have had that subjective intent initially however as previously stated more weight must be given to objective facts indicating a profit objective than to petitioners’ subjective intent because of the manner in which petitioners carried on their amway activity the lack of revenue and the size and persistence of the continuing losses we hold that petitioners’ amway activity during the years in issue was not carried on for profit within the meaning of sec_183 and petitioners are not permitted to deduct their losses from that activity reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
